Exhibit 10.8

 

NET OPERATING LOSS AGREEMENT

 

dated as of

August 16, 2005

 

by and among

 

CF INDUSTRIES HOLDINGS, INC.

 

CF INDUSTRIES, INC.

 

and

 

EXISTING STOCKHOLDERS OF CF INDUSTRIES, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1

 

 

 

Section 1.1

Definitions.

1

Section 1.2

Notices

5

Section 1.3

Effect of Headings

6

Section 1.4

Successors and Assigns

6

Section 1.5

Benefits of Agreement

6

Section 1.6

Governing Law

6

Section 1.7

Legal Holidays

6

Section 1.8

Severability Clause

6

Section 1.9

Counterparts

7

Section 1.10

Effectiveness

7

Section 1.11

Entire Agreement

7

 

 

 

ARTICLE II NOL RIGHTS

7

 

 

 

Section 2.1

Payment Procedures.

7

Section 2.2

Payments to Members.

9

Section 2.3

Member-Sourced NOL.

9

Section 2.4

Repayment of Amounts

9

 

 

 

ARTICLE III MEMBERS

10

 

 

 

Section 3.1

Certain Duties and Responsibilities.

10

Section 3.2

Certain Rights of the Responsible Member; Actions of the Responsible Member

12

Section 3.3

Reimbursement and Indemnification of the Responsible Member.

12

Section 3.4

Resignation and Removal; Appointment of Successor.

13

Section 3.5

Acceptance of Appointment by Successor

13

Section 3.6

Final Resolution

14

Section 3.7

Opt Out

14

 

 

 

ARTICLE IV COVENANTS

15

 

 

 

Section 4.1

Prosecution of Litigation by the Company; Settlement; Periodic Reports;
Expenses.

15

Section 4.2

Payment of NOL Payment Amount and Operations of the Company

16

Section 4.3

Federal Income Tax Treatment

16

Section 4.4

Transferability

16

 

 

 

ARTICLE V AMENDMENTS

17

 

--------------------------------------------------------------------------------


 

Section 5.1

Amendments.

17

Section 5.2

Execution of Amendments

17

Section 5.3

Effect of Amendments

17

 

ii

--------------------------------------------------------------------------------


 

NET OPERATING LOSS AGREEMENT

 

This NET OPERATING LOSS AGREEMENT, dated as of August 16, 2005 (this
“Agreement”), is entered into by and among CF Industries Holdings, Inc., a
Delaware corporation (the “Parent”), CF Industries, Inc., a Delaware corporation
(the “Company”) and the existing stockholders of the Company before the IPO (as
defined below) (each a “Member”, collectively “Members”).

 

RECITALS:

 

WHEREAS, the Company and the Parent have entered into an agreement and plan of
merger dated as of July 21, 2005, pursuant to which a wholly-owned subsidiary of
Parent will be merged with and into the Company, with the Company surviving as a
wholly-owned subsidiary of Parent (the “Merger”);

 

WHEREAS, in connection with the Merger, Parent will undertake an initial public
offering (the “IPO”) of Parent’s common stock, pursuant to which Parent will
become a public company; and

 

WHEREAS, the parties hereto intend that, following the Merger, the Members may
be entitled to receive certain contingent payments from Parent in the amount and
manner hereinafter described.

 

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed as
follows:

 


ARTICLE I

 


DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.1             Definitions.

 


(A)           FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

(I)            THE TERMS DEFINED IN THIS ARTICLE HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE, AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR;

 

(II)           ALL ACCOUNTING TERMS USED HEREIN AND NOT EXPRESSLY DEFINED SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, AND THE TERM “GENERALLY ACCEPTED ACCOUNTING PRINCIPLES”
MEANS SUCH ACCOUNTING PRINCIPLES AS ARE GENERALLY ACCEPTED IN THE UNITED STATES
AT THE TIME OF ANY COMPUTATION;

 

--------------------------------------------------------------------------------


 

(III)          THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION; AND

 

(IV)          UNLESS THE CONTEXT OTHERWISE REQUIRES, WORDS DESCRIBING THE
SINGULAR NUMBER SHALL INCLUDE THE PLURAL AND VICE VERSA, WORDS DENOTING ANY
GENDER SHALL INCLUDE ALL GENDERS AND WORDS DENOTING NATURAL PERSONS SHALL
INCLUDE CORPORATIONS, PARTNERSHIPS AND OTHER PERSONS AND VICE VERSA.

 


(B)           CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS ASCRIBED TO THEM IN THE MERGER AGREEMENT.  THE FOLLOWING ADDITIONAL
TERMS SHALL HAVE THE MEANINGS ASCRIBED TO THEM AS FOLLOWS:


 

“Affiliate” of a Person means a Person that, directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person.

 

“Board of Directors” means the board of directors of the Parent or the Company,
as applicable.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in Chicago, Illinois are authorized or obligated by law or
executive order to remain closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consolidated Group” means any group of corporations that includes the Company
(or any successor to the Company) and files any United States federal, state or
local income tax return on a combined, consolidated, unitary or affiliated
basis.

 

“Determination” means (i) with respect to the utilization of a Member-Sourced
NOL for United States federal income tax purposes, “Determination” shall mean
(A) a decision by the tax court or a judgment, decree, or other order by any
court of competent jurisdiction, which has become final; (B) a closing agreement
made under Section 7121 of the Code; (C) a final disposition by the Secretary of
a claim for refund or (D) other decisions as described under Section 1313 of the
Code and the regulations thereunder, and (ii) with respect to the utilization of
a Member-Sourced NOL for purposes of any state or local income tax, the receipt
of an Opinion of Counsel that such Member-Sourced NOL can be utilized to offset
taxable income in such state or local jurisdiction.

 

“Excess Payment” has the meaning specified in Section 2.4

 

“Expenses” means the sum of all direct expenses incurred after the Merger by any
of the Members, the Parent, the Company, the Company Subsidiaries or any of
their respective Affiliates in order to carry the Member-Sourced NOLs forward to
tax years (or portions thereof) beginning after the Merger, including any fees,
expenses or costs incurred after the Merger (including, without limitation, the
cost of the time of employees of the Parent, the Company, any Company Subsidiary
or any of their Affiliates) in connection with (i) pursuing the Ruling or any

 

2

--------------------------------------------------------------------------------


 

other Litigation or any Determination, (ii) any tax audit or refund claim to the
extent related to the utilization of Member-Sourced NOLs or (iii) defending any
audit, litigation or other proceeding with respect to the amount and/or
existence of the Member-Sourced NOLs.

 

“Firm Expenses” has the meaning specified in Section 2.1(d) of this Agreement.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“Last NOL Payment Date” shall mean the date determined by the Parent as the date
on which the last NOL Payment Amount is to be made under this Agreement (or the
date on which it is determined by a Majority that no payment of NOL Payment
Amount shall be made pursuant to this Agreement).

 

“Litigation” means pursuing the Ruling or any litigation that the Parent, the
Company or the Company Subsidiaries or any of their Affiliates may file or
assert and any similar future lawsuits, claims or appeals brought by the Parent,
the Company, the Company Subsidiaries or their Affiliates related to the ability
of the Company to utilize Member-Sourced NOL carryforwards to offset any taxable
income of the Company or any Consolidated Group in any tax year (or portion
thereof) beginning after the Merger.

 

“Majority” means the Members who held a majority of the shares of preferred
stock of the Company outstanding immediately prior to the Merger; provided,
however, that in the event that one or more Members has Opted Out of this
Agreement in accordance with Section 3.7 as of the time of the determination of
a Majority, only the shares of preferred stock owned immediately before the
Merger by Members that have not Opted Out of this Agreement shall be considered
to have been outstanding at such time.

 

“Member-Sourced NOLs” means the net operating losses (within the meaning of
section 172 of the Code or any similar provision of applicable state or local
income tax law) generated by the Company from business with its members prior to
the Merger during the taxable years when the Company was taxed as a cooperative
under subchapter T of the Code and the regulations thereunder.

 

“NOL Payment Amount” means, for any NOL Payment Date, the sum of the excess, if
any, of (i) the aggregate amount of United States federal, state and local net
income tax liability of the Company or any Consolidated Group for any tax year
(or portion thereof) beginning after the Merger, calculated without taking into
account the utilization of any Member-Sourced NOLs carried forward from tax
years ending on or before the date of the Merger (the “Without Calculation”),
over (ii) the aggregate amount of United States federal, state and local net
income tax liability of the Company or any Consolidated Group for such tax year
(or portion thereof) beginning after the Merger, calculated on the basis of
utilizing any Member-Sourced NOLs that are available under applicable law
(including, without limitation, the limitations imposed by Sections 382 and 384
of the Code) (the “With Calculation”); provided however, that any tax attributes
of the Company or any Consolidated Group other than Member-Sourced NOLs (“Other
Attributes”) that are treated as utilized to reduce actual current tax liability
under the Without Calculation in any tax year shall be deemed to be unavailable
to the Company or Consolidated Group in making the Without Calculation in any
future year, regardless of whether

 

3

--------------------------------------------------------------------------------


 

such Other Attributes were actually utilized by the Company or Consolidated
Group to reduce tax liability in the prior year.  “NOL Payment Amount” shall
also include any interest actually received by the Company or a Consolidated
Group with respect to taxes offset by Member-Sourced NOLs.

 

“NOL Payment Date” means any date that any NOL Payment Amount is paid by the
Parent to the Members.

 

“Officer’s Certificate” means a certificate signed by the President, Chief
Financial Officer or General Counsel, in each case of the Parent or the Company,
in his or her capacity as such an officer, and delivered to the Members.

 

“Opinion of Counsel” means a written opinion of nationally recognized counsel,
which shall be selected by a Majority, and which opinion and counsel shall be
reasonably acceptable to the Company.

 

“Opt-Out” has the meaning specified in Section 3.7(a).

 

“Opt-Out Notice” has the meaning specified in Section 3.7(a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, association, joint-stock company, trust,
estate, unincorporated organization or government or any agency or political
subdivision thereof.

 

“Resolution” has the meaning specified in Section 2.1(d) of this Agreement. 

 

“Ruling” means a private letter ruling issued by the United States Internal
Revenue Service (the “IRS”)  to the effect that the Member-Sourced NOLs of the
Company can be used to offset the income of the Company (or any Consolidated
Group) for federal income tax purposes after the Merger during tax years when
the Company is not taxed as a cooperative under subchapter T of the Code.

 

“Settlement Decision” means any decision to grant consent to the settlement of
any aspect or portion of the Litigation or otherwise to dismiss with prejudice
any claim of the Parent, the Company or a Company Subsidiary in a Litigation
(and any other determination specified in Section 3.1(d) relating to such a
decision).

 

“Strategic Decision” means, with respect to the Litigation, any decision that
involves the appeal of any aspect of the case (whether after a verdict or on a
interlocutory basis), the addition of any claim or party, changing legal counsel
or the basis for payment of attorney’s fees, any admission of liability with
respect to any claim against the Company in the Litigation, or any other
proposed decision or determination that in the opinion of outside counsel
representing the Parent, the Company and the Company Subsidiaries in the
Litigation would represent a material change or development in strategy with
respect to the Litigation and result in a substantial likelihood that the
recovery or receipt by the Company and Company Subsidiaries of any amount of
Litigation Proceeds (whether pursuant to a court order at trial or upon appeal
or pursuant to the terms of any settlement agreement) will be delayed; provided,
however, a Strategic Decision shall not include any action that constitutes (in
whole or in part) a Settlement Decision.

 

4

--------------------------------------------------------------------------------


 

“Subsidiary” when used with respect to any Person means any corporation or other
organization, whether incorporated or unincorporated, of which such Person
directly or indirectly owns or controls at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization, or any organization of which such Person
is a general partner.

 

“Transfer” has the meaning specified in Section 4.4.

 

“Transferee” has the meaning specified in Section 4.4.

 

“Transferring Member” has the meaning specified in Section 4.4.

 

Section 1.2             Notices.  Any request, demand, authorization, direction,
notice, consent, or other document provided or permitted by this Agreement to be
made upon, given or furnished to, or filed with:

 


(A)           THE COMPANY SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN
WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED FIRST-CLASS POSTAGE
PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER TO THE COMPANY
ADDRESSED TO THE ATTENTION OF THE GENERAL COUNSEL OR CHIEF FINANCIAL OFFICER AT
ONE SALEM LAKE DRIVE, LONG GROVE, IL 60047, FAX: (847) 438-0211, PHONE: (847)
438-9500 OR AT ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE OTHER
PARTIES HERETO, WITH A COPY TO BRIAN DUWE, ESQ., SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP, 333 W. WACKER DRIVE, SUITE 2100, CHICAGO, IL 60606.


 


(B)           CHS INC. SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF IN
WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED FIRST-CLASS POSTAGE
PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER TO IT ADDRESSED TO
5500 CENEX DRIVE, INVER GROVE HEIGHTS, MINNESOTA 55077-1733 OR ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 


(C)           LA COOP FÉDÉRÉE SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF
IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED FIRST-CLASS POSTAGE
PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER TO IT ADDRESSED TO
9001 BOULEVARD DE L’ACADIE, BUREAU 200, MONTREAL, QUEBEC, H4N 3H7 CANADA OR ANY
OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 


(D)           GROWMARK, INC. SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF
IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED FIRST-CLASS POSTAGE
PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER TO IT ADDRESSED TO
1701 TOWANDA AVENUE, BLOOMINGTON, ILLINOIS 61701-9972 OR ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 


(E)           INTERMOUNTAIN FARMERS ASSOCIATION SHALL BE SUFFICIENT FOR EVERY
PURPOSE HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED
FIRST-CLASS POSTAGE PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
TO IT ADDRESSED TO 1147 WEST 2100 SOUTH, SALT LAKE CITY, UTAH 84119-0168 OR ANY
OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.

 

5

--------------------------------------------------------------------------------


 


(F)            LAND O’LAKES, INC. SHALL BE SUFFICIENT FOR EVERY PURPOSE
HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED
FIRST-CLASS POSTAGE PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
TO IT ADDRESSED TO 4001 LEXINGTON AVENUE NORTH, ARDEN HILLS, MINNESOTA
55126-2998 OR ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES
HERETO.


 


(G)           MFA INCORPORATED SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER
IF IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED FIRST-CLASS POSTAGE
PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER TO IT ADDRESSED TO
201 RAY YOUNG DRIVE, COLUMBIA, MISSOURI 65201-3599 OR ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 


(H)           SOUTHERN STATES COOPERATIVE, INCORPORATED SHALL BE SUFFICIENT FOR
EVERY PURPOSE HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR
MAILED FIRST-CLASS POSTAGE PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT
COURIER TO IT ADDRESSED TO 6606 WEST BROAD STREET, RICHMOND, VIRGINIA 23230-1717
OR ANY OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 


(I)            TENNESSEE FARMERS COOPERATIVE SHALL BE SUFFICIENT FOR EVERY
PURPOSE HEREUNDER IF IN WRITING AND DELIVERED PERSONALLY, TELECOPIED OR MAILED
FIRST-CLASS POSTAGE PREPAID OR SENT BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
TO IT ADDRESSED TO 180 OLD NASHVILLE HWY, LAVERGNE, TENNESSEE 37086-1983 OR ANY
OTHER ADDRESS PREVIOUSLY FURNISHED IN WRITING TO THE PARTIES HERETO.


 

Section 1.3             Effect of Headings.  The Article and Section headings
herein are for convenience only and shall not affect the construction hereof.

 

Section 1.4             Successors and Assigns.  All covenants and agreements in
this Agreement by the Company shall bind its successors and assigns, whether so
expressed or not.

 

Section 1.5             Benefits of Agreement.  Subject to Section 5.6, nothing
in this Agreement, express or implied, shall give to any Person (other than the
parties hereto) any benefit or any legal or equitable right, remedy or claim
under this Agreement or under any covenant or provision herein contained, all
such covenants and provisions being for the sole benefit of the parties hereto.

 

Section 1.6             Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of Delaware applicable to
contracts executed and performed wholly within such state without giving effect
to the choice of law principles of such state.

 

Section 1.7             Legal Holidays.  In the event that an NOL Payment Date
shall not be a Business Day, then (notwithstanding any provision of this
Agreement to the contrary) any payment required to be made in respect of the use
of Member-Sourced NOLs pursuant to this Agreement on such date need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the applicable NOL Payment Date.

 

Section 1.8             Severability Clause.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any

 

6

--------------------------------------------------------------------------------


 

respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but this Agreement shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein.  Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the court or other tribunal making such determination
is authorized and instructed to modify this Agreement so as to effect the
original intent of the parties as closely as possible so that the transactions
and agreements contemplated herein are consummated as originally contemplated to
the fullest extent possible.

 

Section 1.9             Counterparts.  This Agreement may be signed in any
number of counterparts, each of which shall be deemed to constitute but one and
the same instrument.

 

Section 1.10           Effectiveness.  This Agreement shall be effective from
and after the consummation of the Merger.  This Agreement shall be deemed
terminated and of no force or effect, and the parties hereto shall have no
liability hereunder, if the IPO is terminated prior to the Effective Time.

 

Section 1.11           Entire Agreement.  This Agreement, the Merger Agreement
and the agreements referenced herein and therein represent the entire
understanding of the parties hereto with reference to the matters contemplated
hereby and such documents supersede any and all prior oral or written agreements
regarding such matters.

 


ARTICLE II

 


NOL RIGHTS

 

Section 2.1             Payment Procedures.

 


(A)           AS PROMPTLY AS PRACTICABLE BUT IN NO EVENT LATER THAN 45 DAYS
AFTER THE COMPANY OR ANY CONSOLIDATED GROUP OR ANY OF THEIR AFFILIATES REALIZE
ANY ACTUAL CASH TAX SAVING AS A RESULT OF THE UTILIZATION OF ANY MEMBER-SOURCED
NOL CARRYFORWARD IN ANY TAX YEAR (OR PORTION THEREOF) BEGINNING AFTER THE
MERGER, THE PARENT SHALL DELIVER TO THE MEMBERS A CERTIFICATE (THE “NOL
CERTIFICATE”) SETTING FORTH, IN EACH CASE, IN REASONABLE DETAIL (I) THE AMOUNT
OF ANY MEMBER-SOURCED NOL CARRIED FORWARD BY THE COMPANY AND USED BY THE COMPANY
OR ANY CONSOLIDATED GROUP, IF ANY, (II) A DETAILED DESCRIPTION OF TAX SAVINGS
ENJOYED BY THE COMPANY OR A CONSOLIDATED GROUP, IF ANY, AS A RESULT OF
UTILIZATION OF MEMBER-SOURCED NOL, (III) AN ITEMIZED LIST OF THE EXPENSES
INCURRED TO DATE, (IV) AN ITEMIZED LIST OF THE EXPENSES AS OF THE NOL PAYMENT
DATE (AND NOT PREVIOUSLY INCLUDED IN THE COMPUTATION OF THE NOL PAYMENT AMOUNT)
THAT THE COMPANY HAS INCURRED (WHETHER DIRECTLY OR REIMBURSED), (V) THE
CALCULATION OF THE NOL PAYMENT AMOUNT, IF ANY, THROUGH THE DATE OF THE NOL
CERTIFICATE, (VI) ANY ASSUMPTIONS (AS APPROPRIATE OR REQUESTED) UNDERLYING THE
DETERMINATION OF ANY ITEM USED IN MAKING THE NECESSARY CALCULATIONS FOR SUCH
CALCULATIONS, AND (VII) ANY FINANCIAL OR OTHER DOCUMENTATION (IF REQUESTED)
REASONABLY NECESSARY TO SUFFICIENTLY SUPPORT SUCH CALCULATIONS.  FOR PURPOSES OF
THIS AGREEMENT, NEITHER THE COMPANY NOR ANY CONSOLIDATED GROUP SHALL BE
CONSIDERED TO HAVE REALIZED ANY ACTUAL CASH TAX SAVINGS FROM THE UTILIZATION OF
A MEMBER-SOURCED NOL PRIOR TO (A) THE EARLIER OF (I) THE RECEIPT OF THE RULING
OR (II) A DETERMINATION THAT SUCH MEMBER-SOURCED NOLS CAN BE UTILIZED TO OFFSET
TAXABLE INCOME OF THE COMPANY OR A CONSOLIDATED GROUP IN ANY TAX YEAR (OR
PORTION THEREOF) BEGINNING AFTER THE MERGER, AND (B) WITH RESPECT TO ANY TAX
YEAR FOR WHICH A FEDERAL OR STATE

 

7

--------------------------------------------------------------------------------


 


INCOME TAX RETURN OF THE COMPANY OR CONSOLIDATED GROUP IS DUE AFTER THE RECEIPT
OF SUCH RULING OR DETERMINATION, THE EARLIER OF (I) THE DUE DATE (TAKING INTO
ACCOUNT APPLICABLE EXTENSIONS) FOR SUCH RETURN OR (II) THE DATE SUCH RETURN IS
ACTUALLY FILED.


 


(B)           WITHIN 30 DAYS OF DELIVERY OF THE NOL CERTIFICATE, EACH MEMBER
SHALL GIVE WRITTEN NOTICE TO THE COMPANY SPECIFYING WHETHER SUCH MEMBER AGREES
OR OBJECTS (A “NOTICE OF AGREEMENT” AND A “NOTICE OF OBJECTION”, RESPECTIVELY)
TO THE NOL CERTIFICATE AND THE COMPUTATION OF THE NOL PAYMENT AMOUNT.


 


(C)           IF EACH MEMBER DELIVERS A NOTICE OF AGREEMENT AND ANY NOL PAYMENT
AMOUNT IS PAYABLE, THE COMPANY SHALL PAY SUCH AMOUNTS TO THE MEMBERS IN
ACCORDANCE WITH SECTION 2.2(A).


 


(D)           AS PROMPTLY AS PRACTICABLE FOLLOWING DELIVERY OF A NOTICE OF
OBJECTION, THE APPLICABLE MEMBER SHALL DELIVER TO THE PARENT AND EACH OTHER
MEMBER A CERTIFICATE (AN “OBJECTION CERTIFICATE”) SETTING FORTH IN REASONABLE
DETAIL EACH OF THE OBJECTIONS TO THE CALCULATIONS, VALUATIONS, METHODOLOGIES,
LISTS, COMPUTATIONS, ASSUMPTIONS AND OTHER INFORMATION (COLLECTIVELY, THE
“VALUATIONS”) THAT THE MEMBER HAS TO THE APPLICABLE NOL CERTIFICATE.  IF A
MAJORITY DOES NOT AGREE WITH THE OBJECTION CERTIFICATE (OR ANY OBJECTIONS WITHIN
SUCH OBJECTION CERTIFICATE), THEN THE NOL PAYMENT AMOUNT SHALL BE AS SET FORTH
IN THE NOL CERTIFICATE AND THE PARENT SHALL PAY SUCH AMOUNTS IN ACCORDANCE WITH
SECTION 2.2(A).  IF WITHIN TEN DAYS OF THE DELIVERY OF THE OBJECTION
CERTIFICATE, A MAJORITY AGREES, IN WHOLE OR IN PART, WITH THE OBJECTION
CERTIFICATE, THE PARENT AND THE MEMBERS SHALL ATTEMPT IN GOOD FAITH TO RESOLVE
ALL DISAGREEMENTS REGARDING THE VALUATIONS.  IF, AFTER 20 DAYS, PARENT AND THE
MEMBERS ARE UNABLE TO RESOLVE ANY SUCH DISAGREEMENT, PARENT AND THE MEMBERS
SHALL SUBJECT THE REMAINING AREAS OF DISAGREEMENT REGARDING THE NOL CERTIFICATE
THAT ARE IN DISPUTE TO ERNST & YOUNG OR ANY OTHER MUTUALLY AGREED UPON
INDEPENDENT PUBLIC ACCOUNTING FIRM OF NATIONAL STANDING THAT SHALL HAVE
EXPERTISE IN THE VALUATION OF ASSETS AND PROPERTIES (THE “FIRM”).  THE FIRM
SHALL BE INSTRUCTED TO DETERMINE WHETHER THE VALUATIONS SET FORTH IN THE NOL
CERTIFICATE THAT ARE IN DISPUTE ARE CORRECT IN ALL MATERIAL RESPECTS.  IF THE
FIRM DETERMINES THAT SUCH VALUATIONS ARE CORRECT, THE NOL PAYMENT AMOUNT SHALL
BE AS SET FORTH IN THE NOL CERTIFICATE, AND EACH MEMBER SHALL BE DEEMED TO HAVE
DELIVERED A NOTICE OF AGREEMENT WITH RESPECT TO SUCH NOL CERTIFICATE AND THE
COMPANY SHALL PAY SUCH AMOUNTS IN ACCORDANCE WITH SECTION 2.2(A).  IF THE FIRM
DETERMINES THAT ANY OF THE VALUATIONS SET FORTH IN THE NOL CERTIFICATE ARE
INCORRECT IN ANY RESPECT (WHETHER OR NOT MATERIAL), THE FIRM’S RESULTING
CALCULATION OF THE NOL PAYMENT AMOUNT SHALL BE BINDING ON ALL PARTIES HERETO
(THE “RESOLUTION”) AND THE PARENT, UPON NOTICE OF SUCH RESOLUTION, SHALL PAY
SUCH AMOUNTS IN ACCORDANCE WITH SECTION 2.2(A).  ALL COSTS AND EXPENSES BILLED
BY THE FIRM IN CONNECTION WITH THE PERFORMANCE OF ITS DUTIES DESCRIBED HEREIN
(“FIRM EXPENSES”) SHALL BE PAID BY THE MEMBERS THAT AGREED WITH THE OBJECTION
CERTIFICATE GIVING RISE TO SUCH COSTS, IN PROPORTION TO SUCH MEMBERS’ RESPECTIVE
OWNERSHIP OF SHARES OF PREFERRED STOCK OF THE COMPANY IMMEDIATELY PRIOR TO THE
MERGER:


 


(E)           IF A MEMBER DOES NOT DELIVER A NOTICE OF AGREEMENT OR A NOTICE OF
OBJECTION TO AN NOL CERTIFICATE WITHIN THE 30-DAY PERIOD DESCRIBED ABOVE, THE
MEMBER SHALL BE DEEMED TO HAVE DELIVERED A NOTICE OF AGREEMENT WITH RESPECT TO
SUCH NOL CERTIFICATE.

 

8

--------------------------------------------------------------------------------


 


(F)            NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS SECTION 2.1
(OTHER THAN SECTION 2.1(F) AND THE DEFINITION OF NOL CERTIFICATE) SHALL NOT
APPLY TO ANY NOL CERTIFICATE RECEIVED AS A RESULT OF A SETTLEMENT DECISION.


 

Section 2.2             Payments to Members.

 


(A)           IF ANY NOL PAYMENT AMOUNT IS DETERMINED TO BE PAYABLE IN
ACCORDANCE WITH SECTION 2.1 OR SECTION 3.1(E), THE PARENT SHALL PAY SUCH AMOUNT
TO THE MEMBERS IN PROPORTION TO THE NUMBER OF SHARES OF PREFERRED STOCK OF THE
COMPANY OWNED BY SUCH MEMBERS IMMEDIATELY PRIOR TO THE MERGER (AS SET FORTH ON
SCHEDULE A HERETO, AS MAY BE AMENDED PURSUANT TO SECTION 3.7 FROM TIME TO TIME)
WITHIN FIVE (5) BUSINESS DAYS AFTER SUCH DETERMINATION IS FINAL, ACCOMPANIED BY
AN OFFICER’S CERTIFICATE STATING THAT THE AMOUNT PAID IS THE NOL PAYMENT AMOUNT
AS DETERMINED IN ACCORDANCE WITH SECTION 2.1 OR SECTION 3.1(E), AS THE CASE MAY
BE.


 


(B)           IN THE EVENT THAT THE COMPANY OR ANY CONSOLIDATED GROUP HAS
UTILIZED THE MEMBER-SOURCED NOLS IN MORE THAN ONE TAXABLE YEAR, THEN THE NOL
PAYMENT AMOUNT WITH RESPECT TO ANY SUCH RESULTING TAX SAVINGS SHALL BE PAID WITH
RESPECT TO EACH SUCH ACTUAL USE AND THE PROCEDURES DESCRIBED IN SECTION 2.1 AND
SECTION 3.1(E) SHALL APPLY TO EACH SUCH ACTUAL USE OF MEMBER-SOURCED NOLS.


 


(C)           THE DETERMINATION BY THE COMPANY OF ANY NOL PAYMENT AMOUNT
PURSUANT TO THE PROCEDURES SET FORTH IN SECTION 2.1, ABSENT A MATHEMATICAL
ERROR, SHALL BE FINAL AND BINDING ON THE COMPANY AND THE MEMBERS.


 


(D)           EXCEPT IN THE SPECIFIC CASES SPECIFIED IN THIS AGREEMENT, NO
INTEREST SHALL ACCRUE ON ANY AMOUNTS PAYABLE TO THE MEMBERS.


 

Section 2.3             Member-Sourced NOL.

 

Within 45 days after filing the federal and state income tax return of the
Company for the tax year ending on the Merger date (and any amended federal
income tax return for such year), the Company shall deliver to each Member a
notice of the amount of Member-Sourced NOL carryforwards reported on such
return.  The Company’s determination of such amount shall be final and binding
upon the Parent, the Company and the Members in the absence of manifest error
and except to the extent that the amount of Member-Sourced NOL is adjusted
through any amended return, tax audit, tax litigation or similar proceeding.

 

Section 2.4             Repayment of Amounts.  Notwithstanding any other
provision of this Agreement, in the event that, after any amount is paid to the
Members in respect of tax savings as a result of the utilization of
Member-Sourced NOL pursuant to this Agreement, the Company reasonably determines
that any such payment was erroneous or exceeded the amount of tax savings
actually realized from the utilization of Member-Sourced NOL (such as, for
example, as a result of an audit or other tax proceeding pursuant to which it is
determined that the Member-Sourced NOLs were smaller than believed or were
subject to limitations on use that were not taken into account when such
payments were made) (“Excess Payments”), each Member that received an Excess
Payment shall repay to the Company the amount of such Excess Payment, together
with interest on such Excess Payment at the underpayment rate applicable to the
Company under Section 6601 of the Code for the period during which the Member
held such

 

9

--------------------------------------------------------------------------------


 

Excess Payment.  Any such repayment shall be made within 30 days after the
Company delivers to the affected Members a notice setting forth in reasonable
detail the calculation of the amount of the Excess Payment (and interest
thereon).  Alternatively, in the Company’s sole and absolute discretion, the
Company shall have the right to offset any Excess Payments owed by a Member to
the Company against any amounts owed by the Company, the Parent or any of their
Subsidiaries to such Member.  The purpose of this Section 2.4 is to ensure that
payments to the Members by the Company pursuant to this Agreement shall be made
only in respect of tax savings that are actually realized by the Company through
utilizing Member-Sourced NOL after the Merger, and this Section 2.4 shall be
interpreted consistent with such purpose.

 


ARTICLE III


 


MEMBERS


 

Section 3.1             Certain Duties and Responsibilities.

 


(A)           THE MEMBERS UNDERTAKE TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES
AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT.


 


(B)           THE MEMBERS SHALL BEAR, IN PROPORTION TO THE NUMBER OF SHARES OF
PREFERRED STOCK OF THE COMPANY OWNED BY SUCH MEMBERS IMMEDIATELY PRIOR TO THE
MERGER AS SET FORTH ON SCHEDULE A (AS MAY BE AMENDED FROM TIME TO TIME PURSUANT
TO SECTION 3.7), ALL OF THE COSTS INCURRED AFTER THE MERGER IN CONNECTION WITH
OR ASSOCIATED WITH THE LITIGATION, INCLUDING, BUT NOT LIMITED TO, THE EXPENSES.
TO THE EXTENT POSSIBLE, ALL EXPENSES SHALL BE INCURRED AND PAID DIRECTLY BY THE
MEMBERS (OR THE RESPONSIBLE MEMBER ON BEHALF OF THE MEMBERS). TO THE EXTENT THAT
EXPENSES ARE INCURRED BY THE PARENT, THE COMPANY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES, (INCLUDING, WITHOUT LIMITATION, EXPENSES CONSTITUTING
REIMBURSEMENT FOR THE TIME OF ANY EMPLOYEE OF THE PARENT, THE COMPANY OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES) THE PARENT OR THE COMPANY SHALL BE REIMBURSED
PROMPTLY FOR SUCH EXPENSES BY THE MEMBERS. THE PARENT OR THE COMPANY SHALL BILL
EACH MEMBER FOR ITS SHARE OF EXPENSES TO BE REIMBURSED BY SUCH MEMBER PURSUANT
TO THE PREVIOUS SENTENCE WHENEVER THE PARENT OR THE COMPANY DETERMINES THAT THE
AGGREGATE AMOUNT OF UNBILLED UNREIMBURSED EXPENSES DUE FROM ALL MEMBERS EXCEEDS
$50,000, BUT IN NO EVENT LESS THAN ANNUALLY (IT BEING UNDERSTOOD THAT A FAILURE
TO TIMELY BILL A MEMBER FOR ANY UNREIMBURSED EXPENSE SHALL NOT IN ANY WAY
PREJUDICE THE PARENT’S OR THE COMPANY’S RIGHT TO BE REIMBURSED FOR SUCH
EXPENSE).


 


(C)           THE MEMBERS SHALL HAVE THE SOLE POWER AND DUTY TO DIRECT AND
SUPERVISE ALL MATTERS INVOLVING THE LITIGATION (INCLUDING TRIAL STRATEGY AND
PLANNING AND SETTLEMENT STRATEGY) ON BEHALF OF THE COMPANY AND ANY CONSOLIDATED
GROUP; PROVIDED THAT ALL DECISIONS AND DETERMINATIONS WITH RESPECT TO THE
LITIGATION (INCLUDING, WITHOUT LIMITATION, ANY SETTLEMENT DECISION OR STRATEGIC
DECISION) SHALL BE MADE IN ACCORDANCE WITH THIS SECTION 3.1(C).  THE MEMBERS
SHALL ELECT BY MAJORITY VOTE A MEMBER (THE “RESPONSIBLE MEMBER”), WHO SHALL HAVE
PRIMARY RESPONSIBILITY FOR THE DAY-TO-DAY DIRECTION AND SUPERVISION OF THE
LITIGATION AND MAY, WITHOUT THE APPROVAL OF ANY OF THE PARENT, THE COMPANY, THE
COMPANY SUBSIDIARIES, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE OTHER
MEMBERS, MAKE DECISIONS AND DETERMINATIONS IN ACCORDANCE WITH
SECTION 3.1(D) HEREOF WITH RESPECT TO THE DAY-TO-DAY CONDUCT OF THE LITIGATION
AND SUCH DECISIONS SHALL BE DEEMED TO MADE ON BEHALF OF ALL OF THE MEMBERS. 
NOTWITHSTANDING

 

10

--------------------------------------------------------------------------------


 


THE FOREGOING, THE APPROVAL OF A MAJORITY SHALL BE REQUIRED FOR ANY STRATEGIC
DECISION OR ANY SETTLEMENT DECISION.


 


(D)           IN MAKING ANY DECISION OR DETERMINATION WITH RESPECT TO THE
LITIGATION (INCLUDING, WITHOUT LIMITATION, ANY SETTLEMENT DECISION OR STRATEGIC
DECISION) THE RESPONSIBLE MEMBER SHALL ACT IN GOOD FAITH WITH A VIEW TO
MAXIMIZING THE PRESENT VALUE OF THE LITIGATION TO THE MEMBERS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, IN CONNECTION WITH ANY SETTLEMENT DECISION, THE
RESPONSIBLE MEMBER SHALL CONSIDER:


 

(I)            THE AGGREGATE AMOUNT OF MEMBER-SOURCED NOLS TO BE CARRIED
FORWARD;

 

(II)           THE BENEFIT TO THE COMPANY AND ANY CONSOLIDATED GROUP OF ANY
ACTUAL TAX SAVINGS AS A RESULT OF SUCH MEMBER-SOURCED NOLS CARRYFORWARD;

 

(III)          THE DISCOUNTED PRESENT VALUE OF ANY PROSPECTIVE TAX-SAVINGS.

 


THE DISCOUNT RATE APPLICABLE TO THE VALUE OF SUCH PROSPECTIVE TAX SAVING SHALL
BE DETERMINED BY THE APPLICABLE MAJORITY AND SHALL GIVE DUE REGARD TO THE
FINANCIAL AND OTHER COSTS TO THE COMPANY AND THE COMPANY SUBSIDIARIES OF OTHER
RESOLUTION OF THE LITIGATION.


 


(E)           IN CONNECTION WITH THE APPROVAL OF ANY SETTLEMENT DECISION, THE
PARENT AND A MAJORITY SHALL JOINTLY DETERMINE THE AMOUNT, OR A METHODOLOGY FOR
DETERMINING THE AMOUNT, OF ANY MEMBER-SOURCED NOLS RESULTING FROM THE SETTLEMENT
AND THE RESULTING TAX SAVING.  AS PROMPTLY AS PRACTICABLE (BUT IN NO EVENT LATER
THAN 30 DAYS AFTER THE SETTLEMENT), THE PARENT SHALL DELIVER TO THE MEMBERS AN
NOL CERTIFICATE SETTING FORTH THE MATTERS DESCRIBED IN SECTION 2.1(A) TO DATE. 
UPON RECEIPT OF ANY ACTUAL TAX SAVINGS RESULTING FROM THE MEMBER-SOURCED NOL
CARRYOVER, THE PARENT SHALL COMPUTE THE NOL PAYMENT AMOUNT IN A MANNER
CONSISTENT WITH THE NOL CERTIFICATE AND SHALL PAY THE NOL PAYMENT AMOUNT TO THE
MEMBERS IN ACCORDANCE WITH SECTION 2.2(A) (ACCOMPANIED BY THE OFFICER
CERTIFICATE’S SETTING FORTH THE NOL PAYMENT AMOUNT). THE PARENT’S MANAGEMENT
WILL MAKE A GOOD FAITH EFFORT TO COMPLY WITH THE RESPONSIBLE MEMBER’S REQUEST TO
ALLOW EMPLOYEES OF THE PARENT TO PARTICIPATE IN THE LITIGATION ACTIVITIES.


 


(F)            THE RESPONSIBLE MEMBER SHALL CONFER IN PERSON OR BY TELEPHONE AS
FREQUENTLY AS NECESSARY TO KEEP ALL MEMBERS INFORMED ABOUT MATERIAL DEVELOPMENTS
IN THE LITIGATION, ON AT LEAST THREE DAYS’ PRIOR NOTICE.  SUCH BRIEFINGS BY THE
RESPONSIBLE MEMBER SHALL INCLUDE A DESCRIPTION OF THE PROGRESS OF THE LITIGATION
AND SUMMARIZE ANY MATERIAL DECISIONS OR DETERMINATIONS THAT WERE MADE WITHOUT
SEEKING THE APPROVAL OF THE OTHER MEMBERS.


 


(G)           THE RESPONSIBLE MEMBER SHALL ESTABLISH PROCEDURES FOR MAKING
DECISIONS IN AN EXPEDITED MANNER IN THE CASE OF EXIGENT OR EMERGENCY
CIRCUMSTANCES ARISING IN CONNECTION WITH THE LITIGATION.


 


(H)           THE RESPONSIBLE MEMBER SHALL BE DEEMED TO BE THE AGENT OF THE
PARENT AND THE COMPANY FOR ALL PURPOSES RELATING TO EVIDENTIARY PRIVILEGES,
INCLUDING ATTORNEY-CLIENT PRIVILEGES.

 

11

--------------------------------------------------------------------------------


 

Section 3.2             Certain Rights of the Responsible Member; Actions of the
Responsible Member.  The Responsible Member undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Responsible Member.  In addition:

 


(A)           THE RESPONSIBLE MEMBER MAY RELY UPON AND SHALL BE PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER OR OTHER
PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES;


 


(B)           WHENEVER THE RESPONSIBLE MEMBER SHALL DEEM IT DESIRABLE THAT A
MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING, SUFFERING OR OMITTING ANY
ACTION HEREUNDER, THE RESPONSIBLE MEMBER MAY, IN THE ABSENCE OF BAD FAITH OR
WILLFUL MISCONDUCT ON ITS PART, RELY UPON AN OFFICER’S CERTIFICATE;


 


(C)           THE RESPONSIBLE MEMBER MAY ENGAGE AND CONSULT WITH COUNSEL OF ITS
SELECTION AND THE WRITTEN ADVICE OF SUCH COUNSEL SHALL BE FULL AND COMPLETE
AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED
BY THEM HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON;


 


(D)           THE RESPONSIBLE MEMBER MAY ENGAGE AND CONSULT WITH ACCOUNTING
FIRMS, TAX EXPERTS, VALUATION FIRMS AND OTHER EXPERTS AND THIRD PARTIES THAT IT,
IN ITS SOLE AND ABSOLUTE DISCRETION, DEEM APPROPRIATE OR NECESSARY TO ENABLE
THEM TO DISCHARGE THEIR DUTIES HEREUNDER; AND


 


(E)           THE RESPONSIBLE MEMBER MAY REQUEST EMPLOYEES OF THE PARENT, THE
COMPANY, THE COMPANY SUBSIDIARIES, AND THEIR AFFILIATES TO RESPOND TO DISCOVERY
REQUESTS, ATTEND AND PREPARE FOR DEPOSITIONS, PREPARE FOR AND TESTIFY AT TRIAL,
OR TAKE ANY OTHER ACTION THAT THE RESPONSIBLE MEMBERS BELIEVES IS NECESSARY OR
PRUDENT IN PROSECUTING THE LITIGATION.


 

Except as otherwise expressly provided in this Agreement, all decisions of the
Members shall be taken by Majority vote of the Members; provided, however, that
the right to engage parties (including employees of the Parent, the Company, the
Company Subsidiaries, or their Affiliates) to perform services with respect to
the day-to-day conduct of the Litigation shall be made by the Responsible
Member.

 

Section 3.3             Reimbursement and Indemnification of the Responsible
Member.

 


(A)           THE MEMBERS AGREE:


 

(I)            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TO PAY TO OR ON
BEHALF OF THE RESPONSIBLE MEMBER, UPON THE REQUEST OF THE RESPONSIBLE MEMBER,
ALL REASONABLE EXPENSES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY THE
RESPONSIBLE MEMBER IN CONNECTION WITH THE DISCHARGE OF THEIR DUTIES UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE REASONABLE COMPENSATION AND THE
EXPENSES AND DISBURSEMENTS OF THEIR COUNSEL, TAX EXPERTS, VALUATION FIRMS AND
OTHER EXPERTS AND THIRD PARTIES AS CONTEMPLATED IN SECTION 3.2); AND

 

12

--------------------------------------------------------------------------------


 

(II)           TO INDEMNIFY THE RESPONSIBLE MEMBER AND HOLD HIM OR HER HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, REASONABLE EXPENSES AND REASONABLE
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
THE REASONABLE COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF THEIR COUNSEL,
TAX EXPERTS, VALUATION FIRMS AND OTHER EXPERTS AND THIRD PARTIES AS CONTEMPLATED
IN SECTION 3.2) THAT MAY BE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY THEM
UNDER THIS AGREEMENT, AND THE RESPONSIBLE MEMBER SHALL BE SO INDEMNIFIED UNDER
THIS AGREEMENT FOR HIS OWN ORDINARY OR GROSS NEGLIGENCE, BUT THE RESPONSIBLE
MEMBER DOES NOT HAVE THE RIGHT TO BE INDEMNIFIED UNDER THIS AGREEMENT FOR THEIR
OWN WILLFUL MISCONDUCT OR BAD FAITH.

 


(B)           ALL REIMBURSEMENTS AND INDEMNIFICATION PAYMENTS MADE BY THE
MEMBERS TO THE RESPONSIBLE MEMBER PURSUANT TO THIS SECTION 3.3 SHALL BE MADE BY
THE MEMBERS IN PROPORTION TO THE NUMBER OF SHARES OF PREFERRED STOCK OF THE
COMPANY OWNED BY SUCH MEMBERS IMMEDIATELY PRIOR TO THE MERGER, AS SET FORTH ON
SCHEDULE A (AS MAY BE AMENDED FROM TIME TO TIME PURSUANT TO SECTION 3.7).


 

Section 3.4             Resignation and Removal; Appointment of Successor.

 


(A)           THE RESPONSIBLE MEMBER MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE PARENT AND OTHER MEMBERS.


 


(B)           A MAJORITY MAY REMOVE THE RESPONSIBLE MEMBER AT ANY TIME BY GIVING
WRITTEN NOTICE THEREOF TO THE PARENT AND THE RESPONSIBLE MEMBER.


 


(C)           IF THE RESPONSIBLE MEMBER SHALL RESIGN, BE REMOVED OR BECOME
INCAPABLE OF ACTING, HIS OR HER SUCCESSOR SHALL BE APPOINTED BY A MAJORITY OF
THE REMAINING MEMBERS.


 


(D)           THE PARENT SHALL GIVE NOTICE OF EACH RESIGNATION AND EACH REMOVAL
OF THE RESPONSIBLE MEMBER AND EACH APPOINTMENT OF A SUCCESSOR RESPONSIBLE MEMBER
TO THE OTHER MEMBERS.  EACH NOTICE SHALL INCLUDE THE NAME AND ADDRESS OF THE
SUCCESSOR RESPONSIBLE MEMBER.  IF THE PARENT FAILS TO SEND SUCH NOTICE WITHIN
TEN DAYS AFTER ACCEPTANCE OF APPOINTMENT BY A SUCCESSOR RESPONSIBLE MEMBER, THE
SUCCESSOR RESPONSIBLE MEMBER SHALL CAUSE THE NOTICE TO BE MAILED AT THE EXPENSE
OF THE PARENT.


 

Section 3.5             Acceptance of Appointment by Successor.  Every successor
Responsible Member appointed hereunder shall execute, acknowledge and deliver to
the Parent and to the retiring Responsible Member an instrument accepting such
appointment and a counterpart of this Agreement, and thereupon such successor
Responsible Member, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring
Responsible Member.

 

13

--------------------------------------------------------------------------------


 

Section 3.6             Final Resolution.  On the Last NOL Payment Date, this
Agreement shall terminate; provided, however, that the provisions of Section 3.3
shall survive the termination of the Agreement.

 

Section 3.7             Opt Out

 


(A)           A MEMBER MAY OPT OUT OF THE PROVISIONS OF THIS AGREEMENT (AN “OPT
OUT”) UPON WRITTEN NOTICE TO THE COMPANY AND EACH OF OTHER MEMBERS (AN “OPT OUT
NOTICE”).  A MEMBER’S OPT OUT SHALL BE EFFECTIVE ON THE DATE SPECIFIED BY THE
MEMBER IN THE OPT OUT NOTICE, WHICH SHALL NOT BE EARLIER THAN FIFTEEN DAYS AFTER
THE DELIVERY OF THE OPT OUT NOTICE.  ONCE GIVEN, AN OPT OUT NOTICE MAY BE
REVOKED ONLY WITH THE CONSENT OF THE COMPANY AND ALL OF THE MEMBERS THAT HAVE
NOT OPTED OUT OF THIS AGREEMENT.


 


(B)           IF A MEMBER OPTS OUT OF THIS AGREEMENT, FROM AND AFTER THE
EFFECTIVE DATE OF SUCH MEMBER’S OPT OUT:  (I) SUCH MEMBER SHALL NOT BE
RESPONSIBLE FOR ANY EXPENSES OR FIRM EXPENSES INCURRED ON OR AFTER THE EFFECTIVE
DATE OF THE OPT OUT (BUT SHALL REMAIN LIABLE FOR ITS PORTION OF ANY EXPENSES OR
FIRM EXPENSES INCURRED PRIOR TO SUCH EFFECTIVE DATE); (II) SUCH MEMBER SHALL NOT
BE ENTITLED TO RECEIVE ANY PAYMENTS PURSUANT TO THIS AGREEMENT IN RESPECT OF ANY
TAX SAVINGS REALIZED BY THE COMPANY OR ANY CONSOLIDATED GROUP AS A RESULT OF THE
UTILIZATION OF ANY MEMBER-SOURCED NOL IN ANY TAXABLE YEAR THAT ENDS ON OR AFTER
THE EFFECTIVE DATE OF SUCH MEMBER’S OPT OUT NOTICE (AND SHALL BE ENTITLED TO
RECEIVE ANY PAYMENTS PURSUANT TO THIS AGREEMENT IN RESPECT OF ANY ACTUAL CASH
TAX SAVINGS REALIZED BY THE COMPANY OR ANY CONSOLIDATED GROUP AS A RESULT OF THE
UTILIZATION OF ANY MEMBER-SOURCED NOL IN ANY TAXABLE YEAR THAT ENDS PRIOR TO THE
EFFECTIVE DATE OF SUCH MEMBER’S OPT OUT NOTICE);  AND (III) SCHEDULE A SHALL BE
AMENDED, AS OF THE EFFECTIVE DATE OF EACH OPT OUT NOTICE, TO REMOVE THE MEMBER
THAT HAS OPTED OUT, SUCH THAT (A) ANY EXPENSES AND FIRM EXPENSES INCURRED ON OR
AFTER THE EFFECTIVE DATE OF SUCH OPT OUT NOTICE SHALL BE BORNE BY THE MEMBERS
THAT DID NOT OPT OUT IN PROPORTION TO THE NUMBER OF SHARES OF PREFERRED STOCK OF
THE COMPANY OWNED BY SUCH MEMBERS IMMEDIATELY PRIOR TO THE MERGER, TREATING ANY
SHARES OF PREFERRED STOCK OWNED IMMEDIATELY BEFORE THE MERGER BY A MEMBER THAT
HAS OPTED OUT AS NOT BEING OUTSTANDING IMMEDIATELY PRIOR TO THE MERGER FOR THIS
PURPOSE AND (B) ANY PAYMENTS PURSUANT TO THIS AGREEMENT IN RESPECT OF ANY CASH
TAX SAVINGS ACTUALLY REALIZED BY THE COMPANY OR ANY CONSOLIDATED GROUP AS A
RESULT OF THE UTILIZATION OF ANY MEMBER-SOURCED NOL IN ANY TAXABLE YEAR THAT
ENDS ON OR AFTER THE EFFECTIVE DATE OF EACH OPT OUT NOTICE SHALL BE PAID TO THE
MEMBERS THAT DID NOT OPT OUT IN PROPORTION TO THE NUMBER OF SHARES OF PREFERRED
STOCK OF THE COMPANY OWNED BY SUCH MEMBERS IMMEDIATELY PRIOR TO THE MERGER. 
NOTHING IN THIS SECTION 3.7 SHALL RELIEVE ANY MEMBER THAT OPTS OUT OF THIS
AGREEMENT OF ANY OF ITS OBLIGATIONS UNDER SECTION 2.4  TO REPAY TO THE COMPANY
ANY EXCESS PAYMENTS IT MAY HAVE RECEIVED, WITHOUT REGARD TO WHETHER THE
DETERMINATION THAT AN EXCESS PAYMENT WAS MADE TO SUCH MEMBER OCCURS BEFORE OR
AFTER SUCH MEMBER HAS OPTED OUT OF THIS AGREEMENT.


 


(C)           FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THAT ALL OF THE MEMBERS
OPT OUT OF THIS AGREEMENT, FROM AND AFTER THE EFFECTIVE DATE OF THE OPT OUT
NOTICE OF THE LAST MEMBER TO OPT OUT, (I) THE COMPANY SHALL CONTROL AND MAKE ALL
DECISIONS REGARDING THE PROSECUTION OF THE LITIGATION (INCLUDING, WITHOUT
LIMITATION, WHETHER TO ABANDON THE LITIGATION) IN ITS SOLE AND ABSOLUTE
DISCRETION, (II) THE COMPANY SHALL BEAR ALL EXPENSES INCURRED AFTER THE
EFFECTIVE DATE OF SUCH LAST OPT OUT IF THE COMPANY CHOOSES TO PURSUE THE
LITIGATION, AND (III) THE COMPANY SHALL BE ENTITLED TO RETAIN ANY TAX SAVINGS
REALIZED BY THE COMPANY OR ANY CONSOLIDATED GROUP AS A

 

14

--------------------------------------------------------------------------------


 


RESULT OF THE UTILIZATION OF ANY MEMBER-SOURCED NOL IN ANY TAXABLE PERIOD ENDING
AFTER THE EFFECTIVE DATE OF THE OPT OUT NOTICE OF THE LAST MEMBER TO OPT OUT.


 


ARTICLE IV

 


COVENANTS

 

Section 4.1             Prosecution of Litigation by the Company; Settlement;
Periodic Reports; Expenses.

 


(A)           IN EACH CASE AS DIRECTED BY THE MEMBERS PURSUANT TO
SECTION 3.1(C) HEREOF, THE COMPANY SHALL CAUSE TO PROSECUTE IN GOOD FAITH THE
LITIGATION AND/OR SEEK A SETTLEMENT OF THE LITIGATION.


 


(B)           NONE OF THE PARENT, THE COMPANY, ANY COMPANY SUBSIDIARY, OR THEIR
AFFILIATES SHALL MAKE ANY SETTLEMENT DECISION WITHOUT OBTAINING PRIOR APPROVAL
FROM THE APPLICABLE MAJORITY AS DETERMINED IN ACCORDANCE WITH THE LAST SENTENCE
OF SECTION 3.1(C).


 


(C)           UNTIL THE LITIGATION HAS BEEN SETTLED OR IS FINAL AND NOT SUBJECT
TO FURTHER JUDICIAL REVIEW (BY APPEAL OR OTHERWISE), EACH OF THE PARENT, THE
COMPANY, THE COMPANY SUBSIDIARIES, THEIR AFFILIATES AND THE MEMBERS SHALL
COOPERATE IN ORDER TO ENSURE THAT (I) ALL OF THE MEMBERS RECEIVE, BY THE LAST
BUSINESS DAY OF EACH FISCAL QUARTER OF THE COMPANY, A REPORT DESCRIBING THE
STATUS OF THE LITIGATION, WHICH REPORT SHALL DESCRIBE, IN SUMMARY FASHION, THE
TOTAL EXPENSES INCURRED THROUGH THE DATE OF SUCH REPORT, THE STATUS OF ALL
PENDING IRS OR COURT PROCEEDINGS RELATED TO THE LITIGATION, AND THE STATUS OF
ANY SETTLEMENT NEGOTIATIONS AMONG THE PARENT, THE COMPANY, THE COMPANY
SUBSIDIARIES AND THEIR AFFILIATES AND THE DEFENDANTS WITH RESPECT TO THE
LITIGATION AND (II) EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR COURT
ORDER, ALL OF THE MEMBERS ARE GRANTED ACCESS TO ANY AND ALL RECORDS, DOCUMENTS,
PERSONNEL AND ANY OTHER SOURCES OF INFORMATION THAT ARE IN THE POSSESSION,
CUSTODY OR CONTROL OF THE PARENT, THE COMPANY AND THEIR AFFILIATES AS THE
MEMBERS SHALL DETERMINE ARE REASONABLY NECESSARY OR DESIRABLE IN ORDER TO REVIEW
SETTLEMENT DECISIONS AND STRATEGIC DECISIONS, IF ANY.  THE PARENT, THE COMPANY,
THE COMPANY SUBSIDIARIES, AND THEIR AFFILIATES SHALL COOPERATE WITH THE MEMBERS
IN PROVIDING THE ASSISTANCE OF ANY OF THEIR OFFICERS AND EMPLOYEES AND, TO THE
EXTENT THAT THE PARENT OR THE COMPANY, AS THE CASE MAY BE, BELIEVES IN ITS
REASONABLE DETERMINATION THAT IT IS REQUIRED TO HAVE ITS EMPLOYEES EXPEND
EFFORTS IN PROSECUTING THE LITIGATION, THE PARENT OR THE COMPANY SHALL BE
ENTITLED TO BE REIMBURSED FOR ANY REASONABLE AMOUNT OF HOURS EXPENDED IN SUCH
EFFORT.


 


(D)           NONE OF THE PARENT, THE COMPANY, OR THE COMPANY SUBSIDIARIES SHALL
INITIATE SETTLEMENT NEGOTIATIONS OR EXPAND SETTLEMENT NEGOTIATIONS WITH RESPECT
TO ANY ASPECT OR PORTION OF THE LITIGATION WITHOUT THE PRIOR PERMISSION OF A
MAJORITY AS SET FORTH IN THE LAST SENTENCE OF SECTION 3.1(C) AND THE PARENT AND
THE COMPANY AGREE THAT SUCH POWERS SHALL VEST WITH THE MEMBERS AS PROVIDED IN
SECTION 3.1(C).  NO MEMBER SHALL INITIATE SETTLEMENT NEGOTIATIONS WITHOUT FIRST
INFORMING EACH OTHER MEMBER OF SUCH SETTLEMENT NEGOTIATIONS AND OBTAINING
CONSENT TO PURSUE SUCH NEGOTIATIONS FROM A MAJORITY OF MEMBERS AS DETERMINED IN
THE LAST SENTENCE OF SECTION 3.1(C).  IF ONE OR MORE MEMBERS ARE ALLOWED TO
ENTERTAIN OR INITIATE SETTLEMENT NEGOTIATIONS, SUCH MEMBERS SHALL KEEP EACH
OTHER MEMBER REASONABLY INFORMED

 

15

--------------------------------------------------------------------------------


 


REGARDING THE STATUS OF SUCH NEGOTIATIONS (INCLUDING ANY EXPANSION OF SUCH
NEGOTIATIONS) AND ANY MEMBERS SHALL, IF SUCH MEMBERS REQUEST, BE ALLOWED TO
PARTICIPATE IN THE SETTLEMENT NEGOTIATIONS.


 

Section 4.2             Payment of NOL Payment Amount and Operations of the
Company.  The Parent or the Company shall duly and promptly pay all amounts due
in accordance with the terms of this Agreement; provided, however, that none of
the Parent, the Company or any Company Subsidiary shall be obligated to arrange
its affairs in such a manner as to increase the likelihood that the
Member-Sourced NOLs will be utilized by the Company or any Consolidated Group
after the Merger (other than in pursuing the Ruling and any other Litigation in
good faith, as contemplated herein).

 

Section 4.3             Federal Income Tax Treatment.  The Parent or the Company
shall not (and shall cause each of their Affiliates not to) treat any NOL
Payment Amount as payments of interest or compensation (except as required under
the Code and regulations promulgated thereunder) and the Parent and the Company
shall not (and shall not allow any of their Affiliates to) take any position
inconsistent with such treatment (unless required by a determination that is
final after the Parent, the Company or their Affiliates have defended such
matter in good faith).

 

Section 4.4             Transferability.  No Member shall sell, exchange,
transfer or otherwise dispose of any part of its interest in this Agreement (a
“Transfer”) to any other person (a “Transferee”) unless: a) such Member (the
“Transferring Member”) provides the Company and each other Member with at least
15 days written notice of any proposed Transfer (which notice shall include a
description of the material terms of the proposed Transfer and shall identify
the proposed Transferee); b) such proposed Transfer and Transferee are approved
by a vote of a Majority; c) the proposed Transfer includes a Transfer of the
entire interest of the Transferring Member in this Agreement, and d) the
Transferee delivers a certificate to the Company and the other Members
acknowledging and agreeing to be bound by the terms of this Agreement.  Solely
for purposes of this Section 4.4, whether a vote constitutes a Majority shall be
determined as if the shares of preferred stock of the Company held by the
Transferring Member were not outstanding immediately prior to the Merger.  Any
attempted Transfer by a Member of any interest in this Agreement that does not
comply with the provisions of this Section 4.4 shall be void and shall be given
no effect.  From and after the completion of a Transfer that does comply with
the provisions of this Section 4.4, the Transferee shall become a substitute
Member and the Transferring Member shall no longer be treated as a Member for
purposes of this Agreement; provided, however,  that the Transfer of an interest
in this Agreement in accordance with this Section 4.4 shall not relieve the
Transferring Member of any of its obligations under this Agreement (including,
without limitation, its obligation to pay its share of the Expenses and Firm
Expenses) that accrued prior to the effectiveness of such Transfer to the extent
that such obligations are not fulfilled by the Transferee.

 

16

--------------------------------------------------------------------------------


 


ARTICLE V

 


AMENDMENTS

 

Section 5.1             Amendments.

 


(A)           THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARENT, THE COMPANY AND THE MAJORITY.


 

Section 5.2             Execution of Amendments.  In executing any amendment
permitted by this Article, the Members shall be entitled to receive, and shall
be fully protected in relying upon, an Opinion of Counsel stating that the
execution of such amendment is authorized or permitted by this Agreement.  The
Members may, but are not obligated to, enter into any such amendment that
affects the Members’ own rights, privileges, covenants or duties under this
Agreement or otherwise.

 

Section 5.3             Effect of Amendments.  Upon the execution of any
amendment under this Article, this Agreement shall be modified in accordance
therewith, such amendment shall form a part of this Agreement for all purposes
and every Person hereto shall be bound thereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.

 

 

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

 /s/ Stephen R. Wilson

 

 

 

Name: Stephen R. Wilson

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

   /s/ Stephen R. Wilson

 

 

 

Name: Stephen R. Wilson

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

MEMBERS

 

 

 

 

 

CHS, INC.

 

 

 

 

 

By:

    /s/ John D. Johnson

 

 

 

Name: John D. Johnson

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

LA COOP FÉDÉRÉE

 

 

 

 

 

By:

 /s/ Ernest Desrosiers

 

 

 

Name: Ernest Desrosiers

 

 

Title:

 

 

 

 

 

 

 

 

GROWMARK, INC.

 

 

 

 

 

By:

   /s/ William Davission

 

 

 

Name: William Davisson

 

 

Title: CEO

 

--------------------------------------------------------------------------------


 

 

 

INTERMOUNTAIN FARMERS ASSOCIATION

 

 

 

 

 

 

 

 

By:

  /s/ Spencer P. Lloyd

 

 

 

Name: Spencer P. Lloyd

 

 

Title: Senior VP and CFO

 

 

 

 

 

 

 

 

LAND O’LAKES, INC.

 

 

 

 

 

By:

  /s/ John E. Gherty

 

 

 

Name: John E. Gherty

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

MFA INCORPORATED

 

 

 

 

 

By:

  /s/ Don Copenhaver

 

 

 

Name: Don Copenhaver

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

SOUTHERN STATES COOPERATIVE,
INCORPORATED

 

 

 

 

 

By:

  /s/ Thomas R. Scribner

 

 

 

Name: Thomas R. Scribner

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

TENNESSEE FARMERS COOPERATIVE

 

 

 

 

 

By:

   /s/ Vernon L. Glover

 

 

 

Name: Vernon L. Glover

 

 

Title: CEO

 

--------------------------------------------------------------------------------


 

Schedule A

Ownership of Preferred Stock of CF Industries Prior

to the Merger

 

 

 

Preferred
Shares

 

Land O’Lakes

 

2,792,791

 

Southern States Cooperative

 

409,820

 

MFA

 

349,784

 

Tennessee Farmers Cooperative

 

303,415

 

La Coop fédéree

 

133,029

 

Intermountain Farmers Association

 

17,817

 

CHS

 

1,529,945

 

Growmark

 

1,806,417

 

 

 

 

 

Total

 

7,343,018

 

 

--------------------------------------------------------------------------------